Verellen, J.
¶28 (dissenting) — I respectfully dissent. The legislature has decided that drivers challenging the revocation of their license under Washington’s implied consent statute may obtain a specialty ignition interlock driver’s license (Interlock License) after the drivers either abandon or conclude their challenge to the revocation. It is a matter of legislative grace whether to allow interim relief during an appeal of a license revocation. It is not irrational to require a licensee whose license has been revoked to first pursue his statutory appeal to conclusion before becoming eligible for a specialty license. Even though policy arguments may favor broader access to the specialty license, it is the province of the legislature to choose how and when a licensee may seek the specialty driver’s license. Kai Nielsen does not establish that delaying access to the specialty license violates equal protection or substantive due process.

Substantive Due Process

¶29 Substantive due process generally asks whether the government abused its power by arbitrarily depriving a person of a constitutionally protected interest in life, liberty, *62or property.12 As Nielsen concedes, no fundamental right is at issue,13 and the proper standard here is rational basis review. Rational basis review requires that a challenged law be “rationally related to a legitimate state interest.”14 In applying the substantive due process test, we give deference to legislative policy decisions.15 In doing so, we “assume the existence of any necessary state of facts which [we] can reasonably conceive in determining whether a rational relationship exists between the challenged law and a legitimate state interest.”16 The regulation may be struck down only if there is no rational connection between the challenged statute and a legitimate government objective.17 Indeed, the deferential rational basis standard may be satisfied even where the “ ‘legislative choice ... [is] based on rational speculation unsupported by evidence or empirical data.’ ”18
¶30 Nielsen asserts there is no legitimate state interest in preventing licensees who obtain Interlock Licenses from appealing the underlying revocation, and further asserts that a rational relationship does not exist between the appeal waiver provision and any state interest. Nielsen’s substantive due process theory relies on an inaccurate reading of the appeal waiver provision. The statutory scheme *63does not deprive licensees of the right to appeal the Department’s action. The licensee may both appeal and receive an Interlock License; the law simply requires a licensee to pursue the appeal to completion before receiving the Interlock License. Because there is no deprivation of the right to access the courts, I would conclude Nielsen’s substantive due process claim fails.
¶31 Further, even assuming an actionable deprivation, it is rational to require that a party conclude the statutory appeal process before obtaining special relief from the revocation. The Department argues that substantive due process is not denied because “the legislature reasonably determined not to provide drivers the continued privilege to drive with an [Interlock License] despite the suspended or revoked status of their driver’s license and simultaneously still be able to continue to challenge the suspension for revocation.”19 In any number of settings, the legislature has provided for administrative hearings that may culminate in an appeal to the courts. Inherent in designing such a process is the legislature’s authority to determine if any interim relief should be available during the pendency of the appeal.20
¶32 The majority notes that widely allowing Interlock Licenses without regard to the appeal process better fulfills the goal of avoiding unlawful driving. However, rational basis review requires only some rational relationship between the means and the ends, not the best and most *64effective relationship.21 Whether or not the legislature considered that a licensee might choose to forgo an appeal to immediately obtain an Interlock License, the legislature has a legitimate interest in defining when, if, and how any interim relief should be available to an appellant during the appeal process. The legislature may rationally prefer that the statutory appeal be exhausted without the availability of interim relief before a specialty license becomes available.
¶33 By analogy, there are good policy reasons supporting stays during an appeal for those who can demonstrate irreparable harm,22 but it would not deny substantive due process if the legislature designed an appeal process that does not provide for any stays. Procedural due process requirements of notice and hearing may implicate the availability of a stay, but even in this setting it is recognized that
the stay of suspension while a driver appeals his case to superior court [is] a matter of legislative grace and well beyond the due process requirements of the state and federal constitutions. The due process clause does not require the State to afford an indefinite stay of license suspension to a driver with an extensive record of violations while he exhausts all possible appeals.[23]
¶34 Nielsen essentially argues the legislature must choose to allow Interlock Licenses either for everyone at every stage of the appeal or for no one at all. Nielsen provides no authority that the legislature is compelled to *65grant interim relief to all appellants throughout the appeal process. To the extent that Nielsen suggests that the waiver provision has the practical impact of forcing revoked drivers to choose between the Interlock License and an appeal to superior court, with the resulting risk that such drivers may choose to drive unlawfully, he raises policy questions for the legislature to consider.24

Equal Protection

¶35 Under the Washington and federal constitutions, persons similarly situated with respect to the legitimate purposes of the law are guaranteed equal treatment.25 “Where neither a suspect classification nor a fundamental right is at issue, a rational basis test is the appropriate one for determining whether a violation of equal protection of the law has occurred.”26 Rational basis review of an alleged equal protection violation requires us to uphold a legislative classification unless it rests on grounds wholly irrelevant to the achievement of legitimate state objectives.27 The person challenging the law must establish that the classification is purely arbitrary.28,29
*66¶36 Nielsen asserts that RCW 46.20.385(l)(b) creates an impermissible classification because it treats those licensees who seek review of the license revocation differently than those licensees who receive an Interlock License and do not seek review of the revocation. He specifically contends that those licensees who do not receive an Interlock License retain their statutory right to appeal the revocation, whereas those who receive an Interlock License relinquish the statutory right to appeal.
¶37 I find Nielsen’s argument unpersuasive. Equal protection addresses differential treatment of groups or classes of people who are similarly situated. The legislature, in offering the Interlock License to those who have had their licenses suspended, revoked, or denied, treats all licensees on an equal basis, with no possibility of differential treatment. The legislative framework simply provides two different pathways by which to obtain an Interlock License. A licensee may immediately apply for and obtain an Interlock License without appealing the suspension, revocation, or denial. Alternatively, a licensee may also obtain an Interlock License after pursuing the administrative hearing and appeal in superior court.30 Nothing in RCW 46.20.385 prevents such an approach. RCW 46.20.385(l)(b) specifically provides that “[a] person may apply for an ignition interlock driver’s license anytime.”
¶38 As our Supreme Court has recognized, “Paramount to the equal protection clause is the idea that all individuals within one group must be treated equally. If this is true, the equal protection is satisfied and the analysis may end.”31 Because a licensee may both pursue an appeal and receive an Interlock License, I would conclude Nielsen fails to make the threshold showing of differential treatment.
¶39 I would affirm the superior court.

 Nieshe v. Concrete Sch. Dist., 129 Wn. App. 632, 640-41, 127 P.3d 713 (2005).


 Nielsen alleges he is deprived of access to the courts, but access to the courts is not, in itself, a fundamental right. Ford Motor Co. v. Barrett, 115 Wn.2d 556, 562, 569, 800 P.2d 367 (1990). However, if the legislature creates an entitlement to access to the courts, “ ‘the State may not deprive someone of that access unless the balance of state and private interests favors the government scheme.’ ” Id. at 569 (quoting Logan v. Zimmerman Brush Co., 455 U.S. 422, 430 n.5, 102 S. Ct. 1148, 71 L. Ed. 2d 265 (1982)); see also Logan, 455 U.S. at 428-31.


 Amunrud v. Bd. of Appeals, 158 Wn.2d 208, 222, 143 P.3d 571 (2006).


 Jones v. King County, 74 Wn. App. 467, 479, 874 P.2d 853 (1994).


 Amunrud, 158 Wn.2d at 222.


 Id.


 DeYoung v. Providence Med. Ctr., 136 Wn.2d 136, 148, 960 P.2d 919 (1998) (alterations in original) (quoting Fed. Commc’ns Comm’n v. Beach Commc’ns, Inc., 508 U.S. 307, 315, 113 S. Ct. 2096, 124 L. Ed. 2d 211 (1993)).


 Br. of Resp’t at 29.


 The legislature has often defined the scope of any interim relief in the context of administrative appeals. For example, RCW 34.05.550 authorizes courts to grant a stay in an administrative appeal and other temporary remedies to applicants potentially harmed by agency action. See Gen. Tel. Co. of Nw., Inc. v. Wash. Utils. & Transp. Comm’n, 104 Wn.2d 460, 706 P.2d 625 (1985) (discussing RCW 80.04.180, which provides telephone companies interim relief in the form of a supersedeas order allowing higher rates because the utility made a showing of irreparable damage).


 State v. Manussier, 129 Wn.2d 652, 673, 921 P.2d 473 (1996); State v. Coria, 120 Wn.2d 156, 173, 839 P.2d 890 (1992).


 RCW 46.20.308(9).


 Mentor v. Nelson, 31 Wn. App. 615, 619-20, 644 P.2d 685 (1982) (citations omitted); see also Dep’t of Licensing v. Ramirez, 34 Wn. App. 430, 435, 661 P.2d 1009 (1983) (“The stay [of revocation] is purely a matter of legislative grace which goes beyond the due process requirements of the state and federal constitutions. We hold a driver’s interest is adequately protected if he is allowed to make application for a stay and have the Department consider his request; this can be accomplished without a formal hearing”).


 In fact, a new law provides that “[w]hen any person charged with or arrested for a violation of RCW 46.61.502, 46.61.504, or 46.61.522, in which the person has a prior offense as defined in RCW 46.61.5055 and the current offense involves alcohol,” an interlock device must be installed as a condition of release from “custody before arraignment or trial on bail or personal recognizance.” Laws of 2013, 2d Spec. Sess., ch. 35, § 1.


 Wash. Const, art. I, § 12; U.S. Const, amend. XIV; Manussier, 129 Wn.2d at 672.


 Ford Motor Co., 115 Wn.2d at 562.


 Coria, 120 Wn.2d at 169.


 Manussier, 129 Wn.2d at 673.


 Under rational basis review, we begin with a presumption in favor of the constitutionality of a statute or statutory scheme. Paulson v. Pierce County, 99 Wn.2d 645, 653, 664 P.2d 1202 (1983); Merseal v. Dep’t of Licensing, 99 Wn. App. 414, 420, 994 P.2d 262 (2000). To overcome this presumption, the challenger must show that the classification applies unequally to those within a class, that no real basis exists for distinguishing between classes, or that the classification bears no rational relation to the statute’s purpose. Yakima County Deputy Sheriff’s Ass’n v. Bd. of Comm’rs, 92 Wn.2d 831, 835-36, 601 P.2d 936 (1979).


 Of course, there is no need for the specialty license if the appeal is successful.


 Guardianship Estate of Keffeler v. Dep’t of Soc. & Health Servs., 151 Wn.2d 331, 340, 88 P.3d 949 (2004).